 


110 HR 2590 IH: To provide for an additional requirements payment under the Help America Vote Act of 2002 to ensure that Puerto Rico is treated in the same manner as other States for purposes of determining the amount of the requirements payment made under such Act, and for other purposes.
U.S. House of Representatives
2007-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2590 
IN THE HOUSE OF REPRESENTATIVES 
 
June 6, 2007 
Mr. Fortuño introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To provide for an additional requirements payment under the Help America Vote Act of 2002 to ensure that Puerto Rico is treated in the same manner as other States for purposes of determining the amount of the requirements payment made under such Act, and for other purposes. 
 
 
1.FindingsCongress finds as follows:
(1)The Help America Vote Act of 2002 (HAVA) established a series of Federal requirements for election administration and provided funding for States and territories to meet those requirements.
(2)The amount of funds provided to a State was determined under a formula which is based largely on the State’s voting age population, with a base minimum amount. However, the base minimum amount for a State for a fiscal year was one-half of one percent of the total amount appropriated for the year, while the base minimum for amount for Puerto Rico and the other territories was one-tenth of one percent of the total amount appropriated for the year.
(3)Of all the States and territories whose payment under HAVA was the base minimum amount, only Puerto Rico received less than it would have received if the payment had been based on voting age population. Puerto Rico ranked 27th in voting age population in 2000 (2,716,509), but received less than any State and received the same amount as American Samoa (whose voting age population was 31,753), Guam (99,951), and the United States Virgin Islands (74,323).
(4)24 states and the District of Columbia had smaller voting age populations than Puerto Rico but received more HAVA funding to meet the new Federal requirements.
(5)The costs which a State incurs in meeting HAVA’s requirements are driven largely by the size of its electorate.
(6)Because the amount provided to Puerto Rico under HAVA was not based upon the size of its electorate, HAVA failed to provide Puerto Rico with an amount which reflected the costs of complying with the Act’s requirements.
2.Requirements Payment for Puerto Rico for Election Assistance
(a)PaymentNot later than December 31, 2007, the Election Assistance Commission shall make a requirements payment under subtitle D of title II of the Help America Vote Act of 2002 (42 U.S.C. 15401 et seq.) to the State Election Commission of Puerto Rico.
(b)Use of PaymentThe use of the payment made under subsection (a) shall be subject to the same terms and conditions as the use of a payment made under section 251 of the Help America Vote Act of 2002.
(c)Amount of PaymentThe amount of the payment made under subsection (a) shall be equal to the difference between—
(1)the aggregate amount of requirements payments made to Puerto Rico under subtitle D of title II of the Help America Vote Act of 2002 prior to the enactment of this Act; and
(2)the aggregate amount of requirements payments which would have been made to Puerto Rico under such subtitle prior to the enactment of this Act if Puerto Rico had been treated in the same manner as each of the several States and the District of Columbia.
3.Revision of Formula for Determining Minimum Amount of Requirements Payments to Puerto RicoSection 252(c) of the Help America Vote Act of 2002 (42 U.S.C. 15402(c)) is amended—
(1)in paragraph (1), by striking several States or the District of Columbia, and inserting several States, the District of Columbia, or the Commonwealth of Puerto Rico,; and
(2)in paragraph (2), by striking the Commonwealth of Puerto Rico,.  
 
